Exhibit 10.3

EVP Global Sales Compensation Plan

 

Plan Elements

  

Recommendation

Base Salary    $300,000 Incentive Target $    $300,000 Total Target Annual Comp
   The EXECSIP is based on performance against two financial metrics in 2012.
The metrics are annual Revenue and Global EBITDA (the EBITDA target is the same
as is set for other Executives in the SGA MIP) 2012 Targets   

Revenue $[***] (80% weighting)

EBITDA $[***] (20% weighting)

Incentive Payments    Incentive payments will be made on an annual basis;
performance is tied to year end results

2012 Potential Payment Outcomes – EVP Global Sales

 

         Actual Revenue        Target -
$94.9MM      Target -
$69.9MM      Target -
$44.9MM      Target -
$19.9MM      Target      Target +
$25MM      Target +
$50MM      Target +
$75MM  

LOGO [g319982ex10_3pg01.jpg]

 

Target - $19.9MM

   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
 

Target - $12.9MM

   $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0       $ 0   
 

Target - $11MM

   $ 0       $ 175,978       $ 200,978       $ 225,978       $ 275,978       $
367,978       $ 459,978       $ 551,978     

Target - $5.5MM

   $ 0       $ 187,989       $ 212,989       $ 237,989       $ 287,989       $
379,989       $ 471,989       $ 563,989     

Target

   $ 0       $ 200,000       $ 225,000       $ 250,000       $ 300,000       $
392,000       $ 484,000       $ 576,000     

Target + $5.1MM

   $ 0       $ 211,137       $ 236,137       $ 261,137       $ 311,137       $
403,137       $ 495,137       $ 587,137     

Target + $11MM

   $ 0       $ 224,022       $ 249,022       $ 274,022       $ 324,022       $
416,022       $ 508,022       $ 600,000   

Over target revenue of $[***] each $1M of additional revenue, bonus will
increase by [***]% of revenue increase to a maximum of a $600,000 total bonus.